Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Schmidt on September 8, 2021.
The application has been amended as follows: 
Claims 1-6 are canceled.  
Claim 14. An air/water valve assembly according to claim 7 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus claims as recited in independent claims 7, 16 and 25 of the instant invention comprising, inter alia an air/water valve assembly consists of: a main stem having a proximal end and a distal end, the main stem being a single monolithic piece, the main stem comprising a plurality of ridges and grooves disposed circumferentially about the main stem, the plurality of 
The prior of record fails to teach of an air/water valve consisting of the disclosed components above, particularly a main stem having multiple ridges and seals positioned thereabout, and a button cap attached to the proximal end of the main stem and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
9/11/21